 Case 18-10140-elf        Doc 52     Filed 03/03/20 Entered 03/03/20 16:44:55              Desc Main
                                     Document      Page 1 of 2



                  IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA (Philadelphia)
 IN RE:
 ROBERT T EMANUEL                                                 BK. No. 18-10140-elf
                                Debtor
                                                           :
                                                                  Chapter No. 13
                                                           :
 CITIBANK, N.A., AS SUCCESSOR TRUSTEE
                                                           :
 TO US BANK, NATIONAL ASSOCIATION AS
                                                           :
 TRUSTEE FOR MASTR ASSET
                                                           :
 SECURITIZATION TRUST SERIES 2006-3-
                                                           :
 MORTGAGE PASS THROUGH                                            11 U.S.C. §362
                                                           :
 CERTIFICATES, SERIES 2006-3
                                                           :
                        Movant
                                                           :
                   v.
                                                           :
 ROBERT T EMANUEL
                        Respondent


                         NOTICE OF MOTION, RESPONSE DEADLINE
                                  AND HEARING DATE

               CITIBANK, N.A., AS SUCCESSOR TRUSTEE TO US BANK, NATIONAL
ASSOCIATION AS TRUSTEE FOR MASTR ASSET SECURITIZATION TRUST SERIES
2006-3-MORTGAGE PASS THROUGH CERTIFICATES, SERIES 2006-3 has filed a Motion
for Relief from the Automatic Stay with the Court to permit CITIBANK, N.A., AS SUCCESSOR
TRUSTEE TO US BANK, NATIONAL ASSOCIATION AS TRUSTEE FOR MASTR ASSET
SECURITIZATION           TRUST      SERIES       2006-3-MORTGAGE       PASS     THROUGH
CERTIFICATES, SERIES 2006-3 to Foreclose on 312 SLOAN STREET, CRUM LYNNE, PA
19022.

              Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult an attorney.)

                1.      If you do not want the Court to grant relief sought in the motion or if you want
the Court to consider your views on the motion, then on or before 03/18/2020 you or your attorney
must do all of the following:

                       (a) file an answer explaining your position at:

                               Clerk’s Office, U.S. Bankruptcy Court
                               The Robert Nix Building
                               900 Market Street
                               Philadelphia, PA 19107

If you mail your answer to the bankruptcy clerk’s office for filing, you must mail it early enough so
that it will be received on or before the date stated above; and
 Case 18-10140-elf       Doc 52      Filed 03/03/20 Entered 03/03/20 16:44:55             Desc Main
                                     Document      Page 2 of 2




                       (b) mail a copy to the Movant’s attorney:

                               PHELAN HALLINAN DIAMOND & JONES, LLP
                               1617 JFK Boulevard, Suite 1400
                               One Penn Center Plaza
                               Philadelphia, PA 19103

               2.      If you or your attorney do not take the steps described in paragraphs 1(a) and
1(b) above and attend the hearing, the Court may enter an Order granting the relief requested in the
motion.

                3.     A hearing on the motion is scheduled to be held before the Honorable ERIC L.
FRANK on 03/31/2020 at 9:30 a.m., in Courtroom 1, United States Bankruptcy Court, The Robert Nix
Building, 900 Market Street, Philadelphia, PA 19107. Unless the Court orders otherwise, the hearing
on this contested matter will be an evidentiary hearing at which witnesses may testify with respect to
disputed material factual issues in the manner directed by Fed. R. Bankr. P 9014(d).

               4.      If a copy of the motion is not enclosed, a copy of the motion will be provided to
you if you request a copy from the attorneys named in paragraph 1(b).

               5.     You may contact the Bankruptcy Clerk’s office at (215) 408-2800 to find out
whether the hearing has been cancelled because no one filed an answer.




December 26, 2019
